DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 objected to because of the following informalities:  
Re claim 1, it is recommended the last paragraph be amended: "…identifies the contingency as occurring in a subsystem that is already disconnected from the power system" to correct grammar.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the Specific reference is made to Applicant's corresponding PGPUB: US2021/0210958.
Re claim 1, there is insufficient written description support for "selectively disconnecting one or more loads and/or subsystems according to the optimal response such that no disconnection occurs where the controller identifies the contingency as occurring in subsystem that is already disconnected from the power system". An examination of Applicant's Specification appears to have PGPUB: [0034], [0037], [0064-0067], as appearing to be most relevant to the claim recitation. PGPUB: [0064-0067] discusses analysis of real-time system topology, specifically for handling load shedding in isolated/islanded power sub-systems, and how a contingency in an isolated/islanded sub-system would be given low priority and response calculation could be postponed to analyze higher priority contingencies with system-wide effects sooner. PGPUB: [0034], [0037] generally discuss analysis of system topology on subsystem by subsystem basis. The scope of the claim recitation does not appear to be supported by the Specification. First it is emphasized that these sections all appear to discuss system analysis based on topology and prioritization of which contingencies to analyze, but not an actual action of disconnection which would be executed later based on contingency analysis and response determination. Also, the claim requires "no disconnection occurs", which is different than a postponement of analysis, giving low priority in response calculation, or subsystem by subsystem analysis. No other support for forbidding disconnection in response to identifying a contingency being in a disconnected subsystem appears to be disclosed. Additionally, the Specification is specifically discussing load shedding, but it is unclear if the claim language as drafted is directed towards other kinds of disconnection when reciting "no 
It is recommended Applicant ensure claims recite features directly and explicitly supported by Applicant's Specification/Drawings and consider using the language in the Specification with introduction of any necessary context of the system to ensure the claims accurately reflect features of the disclosed invention. Note also that it appears most of the features disclosed in the Specification regarding analysis of current system topology, prioritization of analyzing contingencies, and modelling of the power system and possible contingencies are performed before any contingency actually occurs.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kulathu (US2013/0035800).
Re claim 1, Kulathu discloses a power control system (see Figs. 1-2) comprising: 
a power system (see Figs. 1-2) having one or more subsystems (local process areas, e.g. <110,120,130>, see [0036], Fig. 1; alternatively, any subsection of overall power system may be considered a subsystem) and electrically connected to one or more loads (loads <170>, see Fig. 1); and
a load shedding system (load shedding system <200> or other embodiments) operable to receive data regarding the power system and to selectively disconnect one or more loads and/or subsystems from the power system (see [0037], [0065-0071] regarding receiving electrical network information and controlling load shedding), the load shedding system comprising a controller (central controller <210a>, see [0037], [0040], Figs. 2a-b) operable to: 
receive data regarding the power system, loads and electrical connections therebetween (see [0041], [0065-0071]), 
identify whether a contingency has occurred, and if so, it's type and location (see [0025], [0044], [0104-0112]  [0113-0120] regarding determining overload condition or other fault/contingency has occurred and under which local control, i.e. type and location), 

selectively disconnecting one or more loads and/or subsystems according to the optimal response (see [0065-0071] regarding load shedding by central controller) such that no disconnection occurs where the controller identifies the contingency as occurring in subsystem that is already disconnected from the power system (see [0079-0080] regarding the central controller not disconnecting/shedding loads as part of its load shedding response in a substation that is identified as a disconnected island). See Kulathu: [0036-0037], [0040-0045], [0065-0071], [0078-0081], [0104-0112] [0113-0120], and Figs. 1, 2.

Conclusion
In summary, as currently drafted the claims appear to present limitations which have issues under the written description requirement and also appear to be disclosed by Kulathu under broadest reasonable interpretation. Applicant should ensure any presented claim limitations are fully supported by the Specification/Drawings and clearly distinguish and are nonobvious over the cited prior art of record with appropriate explanation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836